Citation Nr: 1312321	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a right and/or left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran submitted a timely notice of disagreement in May 2009, a statement of the case was issued in July 2010, and a VA Form 9 was received in July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disorder, a right knee disorder, and a lumbar spine disorder.  Upon review, the Board finds that remand is necessary for further evidentiary development.

The Veteran was afforded a VA examination in August 2009.  The Veteran was diagnosed with degenerative changes of the lumbar spine and degenerative changes in the right knee; however, the Veteran's left knee was noted as normal, with minor limitation of motion.  See August 2009 VA examination.  Importantly, a private treatment record from five months prior indicated that a magnetic resonance image (MRI) revealed the Veteran's left knee had a torn medial meniscus and osteoarthritis with effusion and pain.  Importantly, the Board notes that a MRI was not taken during the August 2009 VA examination.  The Board finds that an addendum opinion is necessary to determine whether the Veteran's left knee torn medial meniscus and osteoarthritis with effusion and pain diagnosed in May 2009 is casually or etiologically due to his injuries noted in service.

Additionally, the Veteran, through his representative, has indicated that his right knee and lumbar spine disorders may be secondary to his left knee disorder.  See March 2013 statement.  As such, the Board finds that medical opinions must be obtained regarding whether the Veteran's right knee and lumbar spine are proximately due to or aggravated by his left knee.

Any updated medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the August 2009 VA joints examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral knees and lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements.

After the claims file is reviewed, including the private treatment records from March 2009 diagnosing the Veteran's left knee disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) the Veteran's diagnosed left knee torn medial meniscus and osteoarthritis with effusion and pain is causally or etiologically due to service, including his documented left knee injuries during service;

b) that the Veteran's right knee degenerative changes are proximately due to or aggravated (an increase in severity beyond natural progression) by his left knee (torn medial meniscus, osteoarthritis with effusion and pain);

c) that the Veteran's degenerative changes of the lumbar spine are proximately due to or aggravated (an increase in severity beyond natural progression) by his left knee (torn medial meniscus, osteoarthritis with effusion and pain), or his right knee.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology and must also comment on the left knee diagnosis provided by the Veteran's private physician in March 2009 as well as the Veteran's in-service injuries of the left knee.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

3.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if appropriate.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

